Citation Nr: 1624686	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury, to include arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Veteran testified at a June 2010 Travel Board hearing; the hearing transcript is of record.  

In an October 2014 decision, the Board denied the benefit on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court remanded the case to the Board for readjudication consistent with the terms of a September 2015 Joint Motion for Remand.  

The Board remanded the appeal in February 2016 for a VA examination to address the Veteran's claimed left ankle disability, consistent with the terms of the September 2015 Joint Motion for Remand.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The issue of entitlement to service connection for a left foot disability has been raised by the record in a March 2016 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran was afforded a VA examination in March 2016 to address claimed left ankle arthritis.  The March 2016 VA examiner indicated that the Veteran did not have a current diagnosis associated with the claimed left ankle condition.  The VA examiner, however, identified pain and limitation of motion in the left ankle joint on examination, and indicated that imaging studies of the ankle had not been performed.  The record does not otherwise include current x-rays of the left ankle.  Absent x-ray evidence, the Board is unable to determine whether the Veteran has currently diagnosed arthritis of the left ankle, a diagnosis relevant to his contention of both left ankle pathology and continuity of symptoms since service.  For these reasons, the Board finds that a remand for a supplemental VA examination, which includes relevant x-ray testing, is necessary.  

On remand, the AOJ should obtain updated any outstanding VA medical records, to include the July 2014 treatment report referenced in the March 2016 VA examination.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records from the VA Medical Center in Chillicothe, Ohio (to include a July 2014 VA treatment report indicating a diagnosis of left heel spur, plantar fasciitis, and heel arthralgia), and should associate those records with the claims file.

2.  The Veteran should be afforded a supplemental VA examination to clarify whether the Veteran has a currently diagnosed left ankle disability.  X-rays of the left ankle should be obtained in conjunction with the examination to help determine if the Veteran has currently diagnosed arthritis in the left ankle.  

The VA examiner should provide a supplemental opinion clarifying whether the Veteran has a currently diagnosed left ankle disability, to include arthritis of the left ankle.  If so, the VA examiner should provide a supplemental opinion addressing the etiology of any currently diagnosed left ankle disability to include whether it is at least as likely as not related to service.  

3.  After all development has been completed, the AOJ should readjudicate claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






